Order entered July 14, 2016




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-01167-CR

                                MICAH MERRITT, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 283rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F-1500493-T

                                           ORDER
       The Court has before it the July 13, 2016 letter of appellate counsel updating the Court on

the status of appellant’s brief. In the letter, counsel states she was waiting for volume 5 of the

court reporter’s record and believes she will complete the brief “within a couple of weeks.” We

will treat the July 13, 2016 letter as a motion to extend time. We GRANT appellant’s motion

and ORDER appellant’s brief filed no later than August 12, 2016.




                                                      /s/   ADA BROWN
                                                            JUSTICE